DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on 8/18/2020 and 5/11/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 

Response to Amendment
Applicant’s amendments to claims 1 and 30 are acknowledged.

Response to Arguments
Applicant’s arguments, filed 1/25/2021, with respect to the rejection(s) of claim(s) 1 and 30 under Petrovskaya have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Adhikari et al.

Regarding Rejections under 35 U.S.C. § 102/103, 
Applicant contends that the cited prior art fails to disclose newly amended limitations of independent claims 1, and 30 including “wherein the association between at least one photo and the camera data and the backing model is formed by storing the camera data and the backing model as metadata of the at least one photo or by a key, token, or link.”

Applicant contends:
“Petrovskaya is significantly different and based on an inapposite paradigm.  As stated, supra, the methodology of Petrovskaya is based on “depth data” acquired using a “depth sensor.”  Figs. 5 and 6 of Petrovskaya show a “depth sensor” attached to a phone.  In contrast to the claimed subject matter, Petrovskaya “provide[s] systems and methods for acquiring and applying a depth determination of an environment,” wherein “[a] user may passively or actively scan a device (e.g., a tablet device, a mobile phone device, etc.) about the environment acquiring depth data for various regions. Petrovskaya at Abstract. The system of Petrovskaya “integrate[s] these scans into an internal three-dimensional model [and] this model may then be used in conjunction with subsequent data acquisitions to determine a device’s location and orientation within the environment.” Id. Importantly, in Petrovskaya the depth data is used to build an internal three-dimensional model, which is only subsequently used to retro-determine a device’s location and orientation. Moreover, in Petrovskaya an AR experience is only generated after the three-dimensional model is completed to “supplement the images with virtual elements.” Petrovskaya at paragraph [0074] (“[a]n augmented reality (AR) device 105b . . . may then use 170 the model 130 in conjunction with incoming depth frame data to present an augmented reality experience 100c”).The claimed systems and methods do not use, and the claims do not recite, capture of “depth data” using a “depth sensor” to perform mapping of points to generate an internal three-dimensional model. Instead, the present claims recite a photo-based process conducted during an active AR session, including construction of a backing model (which includes the definition (position and orientation) of one or more horizontal or vertical planes in reference to the fixed coordinate system) and extraction of camera data, which are packaged with at least one photo captured during the active AR session by metadata or a key/token/link. Having read Petrovskaya, the public would not have 
While Applicant’s points are fully understood, the Examiner respectfully disagrees.
Nowhere in Applicant’s claim language is “depth data” disallowed from use in the construction of a backing model, nor is Petrovskaya exclusively restricted to the use of a “depth sensor” as opposed to a “photo-based process” as alleged by Applicant.  In fact, Petrovskaya’s ¶ 0073 explicitly recites that a capture device may include a depth sensor and may additionally include a camera for capturing photographic images.  Particularly, “a “camera” as referenced herein refers to a device able to capture depth and/or photographic images.
Further, Petrovskaya, Fig. 43 illustrates an exemplary embodiment in which an interface is provided capturing a real-time photo of the scene space, here included with an “augmented reality” measurement annotation.  Petrovskaya’s ¶ 0086-0087 discloses computing camera pose in real time and using pose, model, and data to guide interactions between the augmented reality generated models and real-world objects
Petrovskaya does, in fact, disclose construction of a backing model (¶ 0086 discloses the camera pose, 3D model, and other 3D data may be used to render an altered environment to a user in real time.) including the definition (position/orientation) of one or more horizontal or vertical planes in reference to a fixed coordinate system (¶ 0144, 0169-0170, discloses estimating a floor plane (horizontal plane) within the space, and aligning the plane to a given prior plane with respect to the set static reference coordinate system.)


As stated, supra, Petrovskaya utilizes depth data captured by a depth sensor. In Petrovskaya, “a mapping system may generate a vertex mesh reflecting the environment based on depth data.” Petrovskaya at paragraph [0083], Jovanovic is incompatible with Petrovskaya and describes “systems and methods for virtual visualization of a three-dimensional (3D) model of an object in a two-dimensional (2D) environment.” Jovanovic at Abstract. In Jovanovic, “a user may select intersection points between ground planes and top planes Join these intersection points with intersecting lines and form walls, thereby converting the 2D environment into a 3D space. Id. Sankar is also incompatible with Petrovskaya. Sankar describes starting with video and applying an algorithm which uses “corner and door information and other room constraints to generate a 2D floor plan of the space.” The next step in Sankar is to “extrude the 2D floor plan vertically and 
While Applicant’s points are understood, the Examiner respectfully disagrees.
With respect to Applicant’s argument regarding Petrovskaya’s supposed exclusively “depth-based approach”, direction is drawn to the Examiner’s above remarks.
See the rejection below for how the cited art in light of new/existing references reads on the newly amended language as well as the examiner’s interpretation of the cited art in view of the presented claim set.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6-8, 14-16, 18-19, 21-24, 26, 28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Petrovskaya et al. (US 20160148433 A1) (hereinafter Petrovskaya) in view of Adhikari et al. (US 20120113142 A1) (hereinafter Adhikari).
Regarding claim 1, Petrovskaya discloses:
A system comprising a first processing device comprising a camera and at least one processor configured to perform at least the following: [See Petrovskaya, ¶ 0090 discloses a tablet personal computer with an RGBD camera (615, per Fig. 6); See Petrovskaya, ¶ 0068, Figs. 5 and 6 discloses an augmented reality device and application.]
[See Petrovskaya, Fig. 4 illustrates an overview of various steps in a mapping/tracking process, particularly noting an initialization/start step.]
b)    calibrate the AR session by: [See Petrovskaya, ¶ 0080, 0340-0346 discloses calibration within an augmented reality “session”.]
i)    establishing a fixed coordinate system, [See Petrovskaya, ¶ 0069 discloses setting some static reference coordinate system (“world coordinates”).]
ii)    receiving a position and orientation of one or more horizontal or vertical planes in a space in reference to the fixed coordinate system, and [See Petrovskaya, ¶ 0144, 0169-0170, discloses estimating a floor plane (horizontal plane) within the space, and aligning the plane to a given prior plane with respect to the set static reference coordinate system.]
iii)    receiving a position and orientation of the camera in reference to the fixed coordinate system; [See Petrovskaya, ¶ 0086, 0097 discloses tracking and computing a precise camera pose (position and orientation as discerned from camera intrinsic parameters, etc.) with respect to a world coordinate frame.]
c)    construct a backing model comprising the fixed coordinate system, the position and orientation of the camera, and the position and orientation of the one or more horizontal or vertical planes; [See Petrovskaya, ¶ 0086 discloses the camera pose, 3D model, and other 3D data may be used to render an altered environment to a user in real time.]
d)    present an interface allowing a user to capture at least one photo of the space during the active AR session; [See Petrovskaya, Fig. 43 illustrates an exemplary embodiment in which an interface is provided capturing a real-time photo of the scene space, here included with an “augmented reality” measurement annotation.]
e)    extract camera data from the AR session for the at least one photo; [See Petrovskaya, ¶ 0086-0087 discloses computing camera pose in real time and using pose, model, and data to guide interactions between the augmented reality generated models and real-world objects]
f)    extract the backing model from the AR session; and [See Petrovskaya, ¶ 0169, 0366, 0385 discloses extracting planar surfaces of a scene from a depth scan.]
Petrovskaya does not appear to explicitly disclose:
g)    store the camera data and the backing model in association with the at least one photo, wherein the association between at least one photo and the camera data and the backing model is formed by storing the camera data and the backing model as metadata of the at least one photo or by a key, token, or link. 
However, Adhikari discloses:
g)    store the camera data and the backing model in association with the at least one photo, wherein the association between at least one photo and the camera data and the backing model is formed by storing the camera data and the backing model as metadata of the at least one photo or by a key, token, or link. [See Adhikari, abstract, ¶ 0030-0031 Fig. 7 discloses that metadata, including a camera’s physical location and orientation is appended to a data stream, along with user input.  An association is formed, in that a linked server annotates the metadata, forming a searchable library of videos and metadata.    Particularly, a physical location/orientation of the camera is stored with respect to an obtained scene, and objects are related to this orientation and subsequently superimposed on the scene.]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Petrovskaya to add the teachings of Adhikari in order to to annotate a photo in an augmented reality scene with descriptive metadata. (Adhikari, ¶ 0029).

Regarding claim 6, Petrovskaya in view of Adhikari discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Petrovskaya discloses:
wherein the first processing device is further configured to:
a) utilize one or more computer vision algorithms to detect one or more 3D geometries in the space, the one or more 3D geometries selected from: floor corners, walls, windows, doors, and other 3D geometries; and [See Petrovskaya, Fig. 46 illustrates walls, and wall corner, and “other 3D geometries” being furniture, and a lamp base.]
b) automatically add detected 3D geometries to the backing model. [See Petrovskaya, Fig. 39 illustrates a 3D “backing model” gathered of a scene, wherein each new “3D geometry” detected (furniture, walls, etc.) is added to the model.]

Regarding claim 7, Petrovskaya in view of Adhikari discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Petrovskaya discloses:
wherein the first processing device is further configured to allow the user to make corrections to the backing model based on measurements taken in the at least one photo. [See Petrovskaya, ¶ 0144, 0169-0170, discloses estimating a floor plane (horizontal plane) within the space, and aligning the plane to a given prior plane with respect to the set static reference coordinate system.]

Regarding claim 8, Petrovskaya in view of Adhikari discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Petrovskaya discloses:
wherein the first processing device is further configured to transmit the stored camera data, the stored backing model, and the at least one photo. [See Petrovskaya, ¶ 0073 discloses transmitting captured data directly to a remote system across a network, etc.]

Regarding claim 14, this claim recites analogous limitations to claim 6, and is therefore rejected on the same premise.

Regarding claim 15, this claim recites analogous limitations to claim 7, and is therefore rejected on the same premise.

Regarding claim 16, Petrovskaya in view of Adhikari discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Petrovskaya discloses:
wherein the camera data comprises: projection matrix, view matrix, view port, camera position, view angle, scale factor, or a combination thereof. [See Petrovskaya, ¶ 0086, 0097 discloses tracking and computing a precise camera pose (position and orientation as discerned from camera intrinsic parameters, etc.) with respect to a world coordinate frame.]

Regarding claim 18, Petrovskaya in view of Adhikari discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Petrovskaya discloses:
wherein the first processing device is further configured to convert the at least one photo to a transmittable format. [See Petrovskaya, ¶ 0073 discloses storing a data log as a file on a capture device.]

Regarding claim 19, Petrovskaya in view of Adhikari discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Petrovskaya discloses:
wherein the camera data and the backing model are stored in a structured or semi-structured data format. [See Petrovskaya, ¶ 0073 discloses storing a data log as a file on a capture device.]

Regarding claim 21, Petrovskaya in view of Adhikari discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Adhikari discloses:
wherein the camera data and the backing model are stored in association with the at least one photo by linking the camera data and the backing model to that at least one photo via a stored token or key.  [See Adhikari, abstract, ¶ 0029, 0030-0031 Fig. 7 discloses that metadata, including a camera’s physical location and orientation is appended to a data stream, along with user input.  An association is formed, in that a linked server annotates the metadata, forming a searchable library of videos and metadata.    A physical location/orientation of the camera is stored with respect to an obtained scene, and objects are related to this orientation and subsequently superimposed on the scene.  It is noted that an image of a scene is stored with metadata having selected features – such “selected features” at least being a “key” by which to search a library of obtained metadata.]
See previous rejection of claim 1 for motivation.

Regarding claim 22, Petrovskaya in view of Adhikari discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Petrovskaya discloses:
wherein the capture of the at least one photo of the space during the active AR session is triggered by a local user present in the space and with the first processing device. [See Petrovskaya, Figs. 41, 43, 44 illustrate a local user actively in a space during an augmented reality session.]

Regarding claim 23, Petrovskaya in view of Adhikari discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Petrovskaya discloses:
wherein the capture of the at least one photo of the space during the active AR session is triggered by a remote user not present in the space. [See Petrovskaya, ¶ 0073 discloses an application running on a remote system in communication with the capture device.]

Regarding claim 24, Petrovskaya in view of Adhikari discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Petrovskaya discloses:
further comprising a second processing device comprising at least one processor configured to [See Petrovskaya, ¶ 0073 discloses transmitting captured data to a remote system (a laptop, server, etc.), and an application running on a remote system in communication with the capture device.]
[See Petrovskaya, ¶ 0120 discloses manual adjustment via rotation or 3D translation (in any direction) of the floor plane (horizontal plane).]

Regarding claim 26, Petrovskaya in view of Adhikari discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Petrovskaya discloses:
further comprising one or more computer vision algorithms configured to perform one or more of the following:
a)    identify or quantify one or more colors in space; [See Petrovskaya, ¶ 0073 discloses capturing RGB (red, green blue) images of a scene.]
b)    identify or quantify one or more materials in the space; and
c)    identify or quantify one or more objects in the space.

Regarding claim 28, Petrovskaya in view of Adhikari discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Petrovskaya discloses:
further comprising an application allowing a user to adjust a scale of a floorplan and 3D model by adjusting a virtual floor-plane height incrementally such that modeled object dimensions and aspect ratios match those of a known physical size of the space. [See Petrovskaya, ¶ 0120, 0144 discloses aligning a floor plane with a given prior plane via performing a z-axis (height) alignment.]

Regarding claim 30, this claim recites analogous limitations to claim 1, in the form of “a method” rather than “a system” and is therefore rejected on the same premise.  Please see examiner’s earlier rejection of claim 1 for corresponding motivation statement.

Claims 2, 3-5, 9-13, 17, 20, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Petrovskaya in view of Adhikari in view of A. Sankar and S. M. Seitz. “Capturing indoor scenes with smartphones.” In UIST, 2012. (hereinafter Sankar).
Regarding claim 2, Petrovskaya in view of Adhikari discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Petrovskaya discloses:
wherein the first processing device is further configured to:
a) provide a user interface allowing the user to perform at least: [See Petrovskaya, Fig. 41 illustrates an exemplary user interface.] 
i) viewing the at least one photo; and [See Petrovskaya, Fig. 43 illustrates viewing a captured photo on a user interface.]
ii) identifying screen coordinates on the at least one photo to measure a feature of the space; [See Petrovskaya, Fig. 43 illustrates performing a measurement of a feature (e.g. a length dimension); See Petrovskaya, ¶ 0094 discloses a virtual coordinate frame and world coordinate frame.  Throughout Petrovskaya’s disclosure it is elucidated that the camera position and orientation (pose) is found with respect to a world coordinate frame, and serves as the basis for calculating such dimension measurements as above discussed.]
b)    access the camera data and the backing model for the at least one photo; [See Petrovskaya, ¶ 0073 discloses storing data associated with images captured by the device to be accessed locally or remotely by an alternate system (laptop, server, etc.).]
e)    annotate the at least one photo with the one or more lengths, one or more areas, or one or more volumes; and [See Petrovskaya, ¶ 0365-0368 discloses assessing relationships between objects in an augmented reality scene, particularly Fig. 43 illustrating measuring and annotating an object with a length measurement.]
Petrovskaya in view of Adhikari does not appear to explicitly disclose:
c)    build a conversion pipeline, using the camera data, to convert the screen coordinates to world coordinates using ray-casting, the conversion pipeline performing at least:
i)    using the screen coordinates to project a camera ray in world coordinates;
ii)    evaluate the ray for intersections with objects in the backing model; and
iii)    return any intersections as the world coordinates corresponding to the screen coordinates;
d)    convert the identified world coordinates to one or more lengths, one or more areas, or one or more volumes in the space;
f)    store the measurements and annotations in association with the at least one photo. 

c)    build a conversion pipeline, using the camera data, to convert the screen coordinates to world coordinates using ray-casting, the conversion pipeline performing at least: [See Sankar, Fig. 4 illustrates a floor plan reconstruction algorithm incorporating corner rays emanating from a camera.]
i)    using the screen coordinates to project a camera ray in world coordinates; [See Sankar, pg. 6 paragraph 3 discloses finding projected coordinates of a door in a space by intersecting door rays with a wall; See Sankar, Fig. 4 illustrates projecting rays emanating from a camera and finding corner rays in a scene with respect to world coordinates.]
ii)    evaluate the ray for intersections with objects in the backing model; and [See Sankar, Fig. 4 illustrates projecting rays emanating from a camera and finding corner rays in a scene with respect to world coordinates.]
iii)    return any intersections as the world coordinates corresponding to the screen coordinates; [See Sankar, pg. 5 paragraph 3 discloses that a ray intersection from P1 with a ray from an origin along a ray direction of a second corner defines a position P2 of a second corner in a room.  Hence, intersections of rays are returned so as to define geometries in the space.]
d)    convert the identified world coordinates to one or more lengths, one or more areas, or one or more volumes in the space; [See Sankar, Fig. 4e illustrates a completed room “area” defined by ray intersections in the space.]
f)    store the measurements and annotations in association with the at least one photo. [See Sankar, pg 3, “Embedding Close-up Images and Text” discloses prompting a user to take a high-resolution photograph of a point of interest and add descriptive text.]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Petrovskaya in 

Regarding claim 3, Petrovskaya in view of Adhikari in view of Sankar discloses all the limitations of claim 2, and is analyzed as previously discussed with respect to that claim.
Petrovskaya discloses:
wherein the user identifies screen coordinates by tapping on a touchscreen, tapping and dragging on a touch screen, clicking with a pointing device, or clicking and dragging with a pointing device. [See Petrovskaya, ¶ 0378 discloses “operating” or clicking on a placed item via a touch screen; See Petrovskaya, ¶ 0435 discloses a plurality of potential input/output devices including interacting with pointing devices, touchscreen devices, etc.]

Regarding claim 4, Petrovskaya in view of Adhikari in view of Sankar discloses all the limitations of claim 2, and is analyzed as previously discussed with respect to that claim.
Adhikari discloses:
wherein the measurements and annotations are stored in association with the at least one photo as metadata associated with the at least one photo. [See Adhikari, abstract, ¶ 003-0031 Fig. 7 discloses that metadata, including a camera’s physical location and orientation is appended to a data stream, along with user input.  An association is formed, in that a linked server annotates the metadata, forming a searchable library of videos and metadata.    Particularly, a physical location/orientation of the camera is stored with respect to an obtained scene, and objects are related to this orientation and subsequently superimposed on the scene.]
See previous rejection of claim 1 for motivation.

Regarding claim 5, Petrovskaya in view of Adhikari in view of Sankar discloses all the limitations of claim 2, and is analyzed as previously discussed with respect to that claim.
Adhikari discloses:
wherein the measurements and annotations are stored in association with the at least one photo by linking the measurements and the annotations to that at least one photo via a stored token or key. [See Adhikari, abstract, ¶ 0029, 0030-0031 Fig. 7 discloses that metadata, including a camera’s physical location and orientation is appended to a data stream, along with user input.  An association is formed, in that a linked server annotates the metadata, forming a searchable library of videos and metadata.    A physical location/orientation of the camera is stored with respect to an obtained scene, and objects are related to this orientation and subsequently superimposed on the scene.  It is noted that an image of a scene is stored with metadata having selected features – such “selected features” at least being a “key” by which to search a library of obtained metadata.]
See previous rejection of claim 1 for motivation.

Regarding claim 9, this claim recites analogous limitations to claim 2, and is therefore rejected on the same premise.

Regarding claim 10, Petrovskaya in view of Adhikari in view of Sankar discloses all the limitations of claim 9, and is analyzed as previously discussed with respect to that claim.
Petrovskaya discloses:
wherein the user interface is implemented in a web browser or a mobile application. [See Petrovskaya, ¶ 0298 discloses observing virtual objects using a smart mobile device (phone, or tablet, etc.]

Regarding claim 11, this claim recites analogous limitations to claim 3, and is therefore rejected on the same premise.

Regarding claim 12, this claim recites analogous limitations to claim 4, and is therefore rejected on the same premise.

Regarding claim 13, this claim recites analogous limitations to claim 5, and is therefore rejected on the same premise.

Regarding claim 17, Petrovskaya in view of Adhikari discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Sankar discloses:
wherein the first processing device is further configured to allow the user to add one or more objects to the backing model by performing at least the following:
a)    provide an AR interface allowing the user to indicate the positions of corners of a floor of the space in reference to the fixed coordinate system, [See Sankar, pg. 2 “Related Work” discloses allowing a user to mark floor corners and doors] wherein the application is configured to project a reference point on the screen into a ray in world coordinates and determine an intersection point with the one or more horizontal or vertical planes plane via hit-testing thus detecting the corners of the floor of the space; [See Sankar, Fig. 4 illustrates corner rays emanating from a camera, and determining intersections with planes in the scene.]
b)    assemble the detected comers into a floorplan of the space; [See Sankar, Fig. 4 illustrates forming a floorplan based on detected corners (intersections from projected rays).]
c)    generate virtual quasi-infinite vertical planes extending from each corner of the detected corners representing virtual walls of the space; [See Sankar, Fig. 5d illustrates a reconstructed 3D model of the floorplan having “quasi infinite vertical planes” representative of walls in the space.]
d)    provide an AR interface allowing the user to indicate the positions of intersection points between the ceiling and the virtual walls; [See Sankar, pg. 4 “2D Floor Plan” discloses an optimization algorithm using corner/door information to generate a 2D floor plan, later extruding the 2D floorplan vertically, rendering a 3D model of the scene, wherein the scene can be manipulated by the user.]
e)    truncate the virtual walls to reflect the ceiling height in the space; and [See Sankar, Fig. 5d illustrates that the walls do not extend infinitely, and thus are truncated to reflect the height of the walls, and also the height of the ceiling.]
f)    optionally, provide an AR interface allowing the user to indicate the positions of corners openings in the virtual walls. [See Sankar, pg. 4 “2D Floor Plan” discloses an optimization algorithm using corner/door information to generate a 2D floor plan, later extruding the 2D floorplan vertically, rendering a 3D model of the scene, wherein the scene can be manipulated by the user.]
See previous rejection of claim 2 for motivation.

Regarding claim 20, this claim recites analogous limitations to claim 4, and is therefore rejected on the same premise.

Regarding claim 25, Petrovskaya in view of Adhikari in view of Sankar discloses all the limitations of claim 2, and is analyzed as previously discussed with respect to that claim.
Petrovskaya discloses:
further comprising a second processing device comprising at least one processor configured to provide an application allowing a user to edit the screen coordinates identified on the at least one photo. [See Petrovskaya, ¶ 0073 discloses transmitting captured data to a remote system (a laptop, server, etc.), and an application running on a remote system in communication with the capture device; See Petrovskaya, Fig. 46 illustrates a coordinate identifier 4615 (virtual marker) which allows a user to adjust or edit the position of an object’s coordinates (with respect to a world coordinate system) in a photo.]

Regarding claim 27, Petrovskaya in view of Adhikari discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Sankar discloses:
further comprising an application allowing a user to rectify a floorplan by enforcing angles of all segments of the floorplan to fall into a predetermined set of angles selected from the group consisting of: 0 degrees, 45 degrees, 90 degrees, 135 degrees, and 180 degrees. [See Sankar, Fig. 5a illustrates a floor layout (floorplan) estimated by a visual odometry procedure, and Fig. 5b solves for scaling and rotating rooms so as to align properly.  It can be seen that the rooms snap to a 90 degree grid.]
See previous rejection of claim 2 for motivation.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Petrovskaya in view of Adhikari in view of Jovanovic et al. (US 20150331970 A1) (hereinafter Jovanovic).
Regarding claim 29, Petrovskaya in view of Adhikari discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Petrovskaya in view of Adhikari does not appear to explicitly disclose:

However, Jovanovic discloses:
further comprising an application allowing a user to model ceiling geometries from the at least one photo of the space by hit-testing and identification of ceiling planes, facets, and boundaries. [See Jovanovic, Figs. 3a, 3b, 3c illustrate a user projecting rays into a scene so as to find a ceiling plane boundary; See Jovanovic, ¶ 0086 discloses further details with respect to finding intersection points and defining ceiling boundaries.]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Petrovskaya in view of Adhikari to add the teachings of Jovanovic in order to allow a user to more precisely define planes of a 2D environment (Jovanovic, ¶ 0016).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20080208547 A1			Kim; Keun-ho et al.
US 20180300551 A1			LUCCIN; Karim Audrey et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799.  The examiner can normally be reached on Monday - Friday 7-4 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK E DEMOSKY/Examiner, Art Unit 2486